June 04, 2010


Mr. Craig T. Enoch
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701
Mr. Glenn Richard Legge
Legge Farrow Kimmitt McGrath & Brown, LLP
6363 Woodway, Suite 400
Houston, TX 77057

RE:   Case Number:  08-0246
      Court of Appeals Number:  05-05-01686-CV
      Trial Court Number:  02-10395-H

Style:      GILBERT TEXAS CONSTRUCTION, L.P.
      v.
      UNDERWRITERS AT LLOYD'S LONDON

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |
|   |Mr. Claude Stuart |
|   |III               |